Claimant was employed in an incinerator in New York city, spreading the garbage over the fire to hasten combustion. He testified that he was using a poker weighing forty to fifty pounds to push garbage; that the garbage suddenly gave way before the poker, causing him to lose his balance and fall; that he struck on his head, and sustained a fracture of the skull; and as a further result his hearing is impaired. From the testimony of other witnesses it appeared that immediately prior to the alleged accident claimant had been sitting in the room where he worked and was resting after “ stoking ” the fire; that he suddenly stood up, cried out or groaned, and fell to the floor, and injured bis head; that he then bled from the ear or side of his head; that he trembled, was *877“ stiffening all over and was frothing from, the mouth,” and was unconscious. In his claim for compensation the claimant stated he had a “ sudden spell.” The Industrial Board decided that claimant did not sustain an accidental injury, within the meaning of the Workmen’s Compensation Law, and disallowed the claim. A question of fact was presented, and the decision is supported by the evidence. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.